Notwithstanding no objections were filed to the court's charge it is insisted that fundamental error was committed because the court did not define the offense of robbery in his instructions.
The court required the jury to find beyond a reasonable doubt the presence of the ingredients of the offense of robbery before a conviction could be had. See authorities under Note 17, Art. 658 Vernon's Texas C. C. P., Vol. 3. If appellant thought a more detailed instruction upon the point was desirable the court's attention should have been called to the matter by timely objections to the charge. To hold otherwise would in effect be to ignore Art. 658 Cow. C. P.
Likewise, appellant asserts that the trial court committed fundamental error because he did not in so many words tell the jury that appellant had plead not guilty. In the absence of a showing to the contrary we must assume that a plea of not guilty was entered before the jury, because the court specifically told the jury that appellant was presumed to be innocent, and if they had a reasonable doubt of his guilt to acquit him.
The motion for rehearing is overruled. *Page 638